Citation Nr: 0714244	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for right chronic ulnar neuropathy, secondary to 
right elbow surgery.

3.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis C with cirrhosis of the liver. 

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 1991, the RO granted service connection for hepatitis 
C and assigned an initial 10 percent evaluation, effective 
March 12, 1991.  The veteran disagreed with the initial 
rating and, in December 1991, the RO assigned an increased 
rating of 30 percent.

In July 1992, the RO denied the veteran's claim of TDIU.  In 
March 1995, June 1996, February 1998 and June 1999, the Board 
remanded this case back to the RO for further development.

In May 2001, the Board issued a decision denying entitlement 
to an initial evaluation in excess of 30 percent for 
hepatitis, and a TDIU.

The veteran appealed the May 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).

In September 2002, the veteran and the Secretary of Veterans 
Affairs (Secretary) entered into a Joint Motion for partial 
remand and a stay of the proceedings.  The Court granted the 
Joint Motion in October 2002, thereby vacating the Board's 
May 2001 decision and remanding the case.

The Board in June 2003 again remanded the case to the RO for 
further development and adjudicative action, and the Board 
later denied this increased rating claim in June 2004.  The 
Board remanded the issue of a TDIU in the June 2004 decision.  

In August 2004, the RO granted service connection for right 
chronic ulnar neuropathy, s/p resection and denied service 
connection for a right shoulder disability.  The veteran 
perfected timely appeals concerning the assignment of a 
higher evaluation for the right elbow disability and the 
denial of service connection for a right shoulder disability.

In November 2004, the Board again denied entitlement to a 
TDIU.

Subsequently, the veteran appealed the June 2004 decision, 
and in December 2005, the Court granted a Joint Motion of the 
veteran and the Secretary to vacate the Board decision 
insofar as an evaluation in excess of 30 percent had not been 
granted. 

In July 2006, the Board remanded the issue concerning an 
evaluation in excess of 30 percent for hepatitis C.  

In June 2006, the Court granted a Joint Motion of the veteran 
and the Secretary to vacate the November 2004 Board decision 
regarding entitlement to a TDIU.

The case has since been returned to the Board on remand.  It 
is also noted that a request of an increased rating for the 
right radial head excision has been denied.  A notice of 
disagreement is on file.  Administrative documents indicate 
that a statement of the case has been issued.  That document 
is not before the Board, and it is not known whether a timely 
substantive appeal has been filed.  As such, that issue is 
not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 Joint Motion, the Court indicated that the 
veteran representative in November 1995 noted that the 
veteran requested a personal hearing.  The Court indicated 
that the Board did not schedule a hearing or request 
clarification regarding the veteran's desire for a hearing.  
That determination was made on the designated record before 
the Court.  Review that document reveals it did not include a 
March 1996 letter in the claims file where the Board 
clarified the hearing request.  Specifically, the veteran was 
also notified that if he did not respond in 30 days the Board 
would assume that he did not want a hearing.  The veteran did 
respond to this request.  

A review of the record shows that in July 2005, the RO 
received the veteran's request for a hearing.  He had a 
hearing at the RO in August 2005.  Thereafter, a service 
organization that had represented the veteran indicated that 
he wanted a Travel Board/Videoconference hearing.  In view of 
the Joint Motion, the current representative also desires a 
Travel Board/Videoconference hearing.

Accordingly, the case is REMANDED for the following actions:

The RO/AMC should schedule the veteran for 
a Travel Board hearing or a 
videoconference before a Veterans Law 
Judge at the RO in accordance with 
applicable procedures.  Appellant and his 
representative should be notified of the 
time and place of the hearing.  If there 
is a desire to withdraw the hearing 
request, that must be done in writing at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




